 130DECISIONSOF NATIONALLABOR RELATIONS BOARDpriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.OLIN INDUSTRIES,INC.,WINCHESTER REPEATING ARMS IOJIPANYDIVISIONandTHEWINCHESTER CLUB,INC.andAMERICANFEDERATION OF LABOR.CaseNo. 1-CA-436.November 29, 1951Decision and OrderOn May 29, 1951, Trial Examiner George Bokat issued b is Inter-mediate Report in the above-entitled proceeding, finding that theRespondent, Olin Industries, Inc., Winchester Repeating Arms Com-pany Division, hereinafter called Olin Industries, had engaged incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. Ile also foundthat the Respondent, The Winchester Club, Inc., had not been timelyserved with a copy of the charge as required by Section 10 (b) of theAct, and therefore recommended that the complaint, with respect toit,be dismissed.Thereafter, Olin Industries filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings and recommendations of the Trial Examiner,with the following exceptions, additions, and modifications.The initial charge in this case naming Olin Industries was filedand served on May 16, 1949. Because of the limitation period in Sec-tion 10 (b) of the Act,' the complaint which might issue based uponThe relevant portion of Section 10 (b) readsWhenever it is charged that any person has engaged in or is engaging in any suchunfair labor practice, the Board, or any agent or agency designated by the Board forsuch purposes, shall have power to issue and cause to be served upon such persona complaint stating the charges in that respect, and containing a notice ofhearingbefore the Board or a member thereof, or before a designated agent or agency, at aplace therein fixed, not less than five days after the serving of said complaint:Provided,That no complaint shall issue based upon any unfair labor practice occur-ring more than six months prior to the filing of the charge with the Board and theservice of a copy thereof upon the person against whom such chargeismade97 NLRB No. 26. OLININDUSTRIES, INC.131this charge could allegeas unfairlabor practices any activities ofOlin Industries occurring not more than 6 months prior to May 16,1949.2However, on September 17, 1949, with the approval of theRegionalDirector, this charge was withdrawn; it was later reinstatedby theRegionalDirector at the request of the charging party onOctober 11, 1949.The issue presented by these events is whether inviewof the withdrawal of the charge, the reinstatement of the chargerelated back to the date the charge was originally filed and served,for purposesof computing the Section 10 (b) limitation period.If not, the discrimination pertaining to McManus, who was dischargedon April 5, 1949, was improperly alleged in the complaint.The Trial Examiner found that the charge was mistakenly with-drawn by the charging party, and further that its reinstatementremoved any infirmity caused by the withdrawal; he therefore usedthe date of filing and service of the original charge for computing the6-month limitation period.We disagree.The Trial Examiner found that Miss Gillis, an AFL organizer,signed the request for withdrawal of the charge in the mistaken beliefthat she was signing an acknowledgment of a dismissal notice. Inmaking this determination, the Trial Examiner credited the testimonyof Miss Gillis that she signed the "Withdrawal Request" form withoutreading it and in the belief that it was an acknowledgment of a dis-missal.We believe that a substantial preponderance of the evidencein the record supports a reversal of this finding.The transcript reveals that Miss Gillis was a literate, intelligentperson with 6 years' experience as an organizer for the AFL and thatshe was in charge of. the organizational campaign at Olin Industries.The NLRB "Withdrawal Request" form 3 which she signed is 8" x 5",contains very little printed matter, and the words "WITHDRAWALREQUEST" appear at the top center in the largest and boldest type onthe form.We do not believe that a person with Miss Gillis' back-ground who was deemed responsible enough by the AFL to conductan important organizational campaign can reasonably be expected tohave signed and returned a legal form sent to her by a Governmentagency without noticing the words "Withdrawal Request" in boldtype at the top.Furthermore the Regional Director, immediately after the signed"Withdrawal Request" was received by him on September 7, 1949,allowed the withdrawal and mailed written notifications of the with-drawal to "The American Federation of Labor, 11 Beacon Street,Boston,Massachusetts, Attention: Michael J.Walsh, Regional Di-2Cathey Lumber Company,86 NLRB 157, enfd 185 F. 2d 1021(C A 5), vacated onother grounds 189 F. 2d 428(C. A. 5).1NLRB Form No. 601. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDrector," as well as to "American Federation of Labor, Labor Temple,137 Goffe St., New Haven, Connecticut, Attention : C. JosephineGillis, Organizer."Although Miss Gillis, who left New Haven beforethis notice was mailed, left a forwarding address, she testified that shenever received a notice.However, the copy mailed to Walsh must bepresumed to have been received by him in the absence of any denial ofreceipt in the record.Walsh was no stranger to the case. Indeed, -he had instructed Miss Gillis not to withdraw the charge sometimebefore she signed the "Withdrawal Request."Under these circum-stances we find it difficult to believe that, if the withdrawal of thecharge had not been intentional, Walsh would have waited until De-cember 11, 1949, more than a month after the notification of with-drawal was mailed to him, before requesting reinstatement of thecharge.For the foregoing reasons, we find that the charge in this case wasnot mistakenly withdrawn on September 7, 1949.Having -so found,we need not consider, as did the Trial Examiner in applying the ruleof theBentley Lumbercase,4 the effect, if any, of a mistaken witliin-drawal on the Section 10 (b) issue.The Board has held that the proviso to Section 10 (b) enacts a6-month statute of limitation.-5In each case, the 6-month period isdetermined by the date of filing or service of the charge, whichever isthe later.Thus a day 6 months earlier becomes the cutoff date andactivities occurring before such date may not be alleged as unfairlabor practices, and-what is important in this case-liability forthose same activities is thereby terminated.The practical effect, anddoubtless the intended effects of the proviso to Section 10 (b) is that,absent the existence of a properly served charge on file, a party isassured that on any given day his liability under the Act is extin-guished for any activities occurring more than 6 months before.The charge in this case was filed and served on May 16, 1949, makingthe Respondent liable for its activities occurring after November 16,1948, but freeing the Respondent of liability for acts preceding thatdate.While this charge remained on file, November 16 remainedthe cutoff date.However, when on September 7, 1949, the RegionalDirector notified the parties that he had approved the withdrawal ofthe charge by the charging party, the situation changed.We believethat on that date, or on any date thereafter on which a charge wasnot on file, Respondent had the right under the statute to be assuredAJ. A. Bentley LumberCo., 83 NLRB 803, enf. 180 F.2d 727(C. A. 5), where,throughthe error of a Board agent, the relevant charge was mistakenly withdrawn.We note thateven assuming a mistaken withdrawal in the instant case, theBentleycase would notnecessarily control, because here the mistake was that of a party.Cat hey Lumber Company, Supra.-I bid. OLIN INDUSTRIES, INC.133that it would not be held liable for activities occurring more than 6months ago.Hence, when, on October 5, 1949, no charge was on file,the Respondent's liability for McManus' discharge, 6 months earlier,was extinguished by operation of law.To permit the October 17reinstatement of the charge to revive that liability would amount tocircumvention of the proviso to Section 10 (b).Accordingly, weshall dismiss the complaint insofar as it alleges the discriminatorydischarge of McManus.'We perceive no defect in the complaint insofar as it alleges dis-crimination with respect to Short.The time limitation requirementsof the proviso to Section 10 (b) are met by treating either the rein-statement of the charge on October 14, 1949,$ or the amended chargeof January 5, 1950, as tantamount to a new charge, either date beingwithin 6 months of August 13, 1949, the date on which the discrimina-tion involving Short occurred.For this reason, we find that theTrial Examiner properly considered the termination of Short's em-employment on its merits 9 and we adopt his findings andrecommendations.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent Olin Industries, Inc., Win-chester Repeating Arms Company Division, New Haven, Connecti-cut, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in the American Federation ofLabor, by discriminatorily discharging any of its employees, or bydiscriminatorily causing such unbearable working conditions as toforce any of its employees to quit, or by discriminating in any othermanner in regard to their hire and tenure of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist American Federation ofLabor, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities except'Member Houstonwould affirm the Trial Examiner's finding that the withdrawal wasmistakenly requested and that the discriminatory discharge of McManus was properlyalleged in the complaint.He would therefore consider that allegation on its merits."All the parties were notified by the Regional Director of the `reinstatement in a letterdated October 14, 1949.9Member Houstonwould find that the allegation with respect to Short's discriminationwas properly included in the complaint on the basis of the original charge.See footnote7, eupra.986209-52-vol. 97-10 134DECISIONS OF NATIONALLABOR RELATIONS BOARDto the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, andas guaranteed inSection 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer George Short immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or any other rights and privileges.(b)Make whole George Short in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy," for any loss ofpay he may have suffered by reason of Respondent Olin Industries'discrimination against him.(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security records,time cards, personnel records and reports, and all other records neces-sary to analyze the amounts of back pay and the right of reinstate-ment under the terms of this Order.(d)Post at its plant at New Haven, Connecticut, copies of thenotice attached hereto marked "Appendix A." 10 Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by Respondent Olin Industries or its repre-sentative, be posted by Respondent Olin Industries immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby Respondent Olin Industries to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order, what steps Respond-ent Olin Industries has taken to comply herewith.IT IS FURTHER ORDERED that the complaint insofar as it alleged thatRespondent Olin Industries engaged in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act by its discharge ofMcManus, be, and it hereby is, dismissed.AND ITIS FURTHER ORDEREDthat the complaint, insofar as it per-tains to the Respondent, The Winchester Club, Inc., be, and it herebyis, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.10 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree Of.the United States Court of Appeals Enforcing." OLIN INDUSTRIES, INC.135Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership of our employees in theAMERICAN FEDERATION OF LABOR, or in any other labororganiza-tion, by discriminating in regard to their hire and tenure of em-ployment, or by discriminatorily causing such unbearableworking conditions as to force any of our employees to quit, orin any other manner discriminating in regard to any other termsor conditions of employment.WE WILL offer George Short immediate and full reinstatementto his former or substantially equivalent position without preju-dice to any seniority or other rights and privileges previouslyenjoyed, and we will make George Short whole for any loss ofpay suffered as a result of the discrimination aginst him.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist the AMERICANFEDERATION of LABOR, or any other labor organization, to bargaincollectively through representatives of their own' choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such rightmay be permitted by the provisions of Section 8 (a) (3) of theAct.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named union or any otherlabor organization except to the extent permitted by the provisions ofsection 8 (a) (3) of the Act.We will not discriminate in regard tohire or tenure of employment or any term or condition of employmentagainst any employees because of membership in or activity on behalfof any such labor organization.OLIN INDUSTRIES, INC., WINCHESTER REPEATINGARMS COMPANY DIVISION,Employer.By -------------------------------------------------Dated --------------------(Representative)(Title)This notice must remain posted for 60 days from,the date hereof,and must not be altered, defaced, or covered by any other material. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon an amended charge filed by the American Federation of Labor, hereincalled the AFL, the General Counsel of the National Labor Relations Board,herein called respectively the General Counsel and the Board, by the RegionalDirector for the First Region (Boston, Massachusetts), issued his complaint,dated July 17, 1950, against Olin Industries, Inc., Winchester Repeating ArmsCompany Division, herein called Respondent Olin or Olin, and The WinchesterClub, Inc., herein called Respondent Club or Club, alleging that the Respondentshad engaged in and were engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (3) of the National Labor RelationsAct, 61 Stat. 136, herein called the Act. Copies of the amended charge and thecomplaint were served on all the parties.With respect to the unfair labor practices, the complaint alleged in substancethat Respondent Club is the agent of Respondent Olin and that as employerswithin the meaning of Section 2 (2) of the Act, both Respondents dischargedJohn B. McManus in violation of Section 8 (a) (1) and (3) of the Act. Thecomplaint further alleged that Respondent Olin discharged George Short in viola-tion of Section 8 (a) (1) and (3) of the Act. Both Respondents filed answersdenying the commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held on August 7, 8, and 9, 1950, at NewHaven, Connecticut, before George Bokat, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.All the parties were represented bycounsel and participated in the hearing. Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issueswas afforded all parties.During the hearing motions were made by both Respon-dents to dismiss the complaint an the merits as well as on other grounds. Decisionhaving been reserved on some of these motions they are disposed of in accordancewith the findings and recommendations hereinafter made. Although the partieswaived their right to present oral argument, all availed themselves of the oppor-tunity to file briefs with the undersigned. In addition, the Respondent Clubsubmitted proposed findings of facts and conclusions of law.Upon the entire record in the case and from observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Olin, a Delaware corporation, with its principal office in EastAlton, Illinois, is engaged in the city of New Haven, Connecticut, at a plantknown as the Winchester Repeating Arms Company Division, the only plant here-involved, in the manufacture, sale, and distribution of firearms, flashlights andflashlight batteries, and other allied products. , In the manufacture of suchproducts at the New Haven plant, Respondent Olin consumes raw materials inexcess of $1,000,000 annually of which more than 50 percent comes from pointsoutside the State of Connecticut.Olin's finished products exceed $1,000,000 in'annual value, of which more than 50 percent is shipped to points outside theState of Connecticut.Olin concedes, and I find, that it is engaged in commerce within the meaningof the Act. At all times material herein, Olin, had in its employ at its New Havenplant about 5,000 employees. 'OLIN INDUSTRIES, INC. -137The Respondent Club, incorporated in the State of Connecticut in May 1922,is a nonprofit organization existing according to its charter"for the purpose ofpromoting indoor and outdoor sports, entertainment,'social intercourse andother activities of mutual benefit to the employees of the Winchester RepeatingArms Company."The Club denies that it is engaged in commerce within the meaning of the Actor that theBoard has any jurisdictionover it.The evidence shows that the-Club performsan essentialservice for Olin by operating the cafeteria whichserves meals on the latter's premises to Olin employees.In view of this factand the relationship of the Club to Olin as is more fully described hereinafter1 find this contention to be without merit.II.THE LABORORGANIZATION INVOLVEDThe American Federation of Labor is a labor organization within the meaningIII.THEUNFAIR LABOR PRACTICESA. The motionsto dismissThe first charge was filed on May 16, 1949, against Olin only, claiming'discrimination as to four named employees but not including either McManus orShort, whoare namedin the complaint herein.On September 8, 1949, the FirstRegional Office of the Board received a request from C. Josephine Gillis, anAFL organizer, on a form submitted by that office to Gillis,askingwithdrawal of the above charge "without prejudice."The Regional Director.thereupon advised the parties of the withdrawal of the charge without prejudice.On October 11, 1949, Michael J. Walsh, New England director for the AFL,and Gillis' superior, wrote to Bernard L. Alpert, the Board's Regional Director,informing him that "Miss Gillis . . . signed the withdrawal through error,-on the assumption she was signing an acknowledgment of a dismissal notice,"and after previously having been instructed by him not to withdraw the charge.'Walsh requested that the charge be reinstated.On October 14, Alpert notifiedthe parties "that the charge in this case is reinstated."On November 1, 1949,Alpert notified the parties that after investigation of the charge of May 16, herefused to issue a complaint.The AFL appealed this action to the GeneralCounsel and while this appeal was pending, the AFL, on January 5, 1950,filed an amended charge which, in addition to naming McManus and Shortfor the first time, also named the Club as an employer. On January 6, 1950,and before any ruling on the appeal, Alpert notified the parties that he waswithdrawing his refusal to issue a complaint.Copies of the amended chargewere served on Olin on January 11, 1950. The Club apparently was not servedwith a copy of this charge until July 17, 1950.Based on these facts and bearing in mind that McManus was discharged onApril 5, 1949, and that Short's employment was terminated' on August 13, 1949,Olin moved to dismiss the complaint on the ground that:(1)The complaintis based upon an amended charge that is a nullity because the Board has nopublished procedure as required by the Administrative Procedure Act givinga Regional Director authority to reinstate a charge after it has been withdrawn,ordismissed;and (2)even if the amended charge of January 5, 1950,'The evidence supports these assertionsbyWalsh andI find them to be an accuratereflectionof the facts. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe considered as a new charge, that under Section 10 (b) of the Act "the unfairlabor practices alleged occurred more than six months, prior to the service ofa copy of the charge upon Respondent Olin."The Board has consistently followed the principle laid clown inCatheyIiuntber Company 2that "the proviso to Section 10 (b) merely extinguishesliability for those unfair labor practices which were committed more than 6months prior to the filing and service of the charge initiating the case, and . . .a complaint may lawfully enlarge upon a charge if such additional unfair laborpractices were committed no longer than 6 months prior to the filing and serviceof such charge."It follows therefore that once the Board's jurisdiction is properly invokedby the timely filing and service of a charge, any unfair labor practice uncoveredwhile the charge is being investigated and which occurred within 6 months ofthe filing and service thereof, can be properly alleged in the complaint eventhough not particularized in the charge.And this is also true of unfair laborpractices uncovered which occurred after the filing and service of the charge.So unless the initial charge of May 16, 1949, is a nullity, the cases of McManusand Short were properly included in the complaint.' I disagree with Olin'scontention that the May 16 charge having been withdrawn without prejudice andby error it could not thereafter be reinstated by the Regional Director.TheBoard obtained jurisdiction by the filing of this charge, and service of a copythereof on Olin effectively tolled the 6-month period.Having once obtainedjurisdiction the Board did not lose such authority, acting as it does in the publicinterest and not for the adjudication of private rights, to reinstate a chargemistakenly withdrawn. It has inherent authority under such circumstancesand would have been remiss if it had not done so, particularly where as here,Olin was in no way prejudiced by the reinstatement of the charge.' The motionof Olin to dismiss on these grounds is hereby denied.A different problem, however, is presented by the conceded failure of theClub to receive a copy of the charge within 6 months of the discharge ofMcManus.The Club moves to dismiss the complaint as to it on this ground.The General Counsel contends, however, that since, as is more fully discussedhereinafter, the Club is the creature or alter ego of Olin, service of tale chargeupon Olin was service upon the Club.I find no merit in this contention.When the original charge was served onOlin, it named only Olin as the employer, and the Club was not named untilthe amended charge was filed, service thereof being made on Olin on January 11,1950, or more than 6 months after the discharge of McManus.Assuming thatthe Club is the alter ego of Olin, I am nevertheless persuaded, since the com-plaint alleges that the Club as a respondent and a separate entity violated the2 86 NLRB 157, enforced 185 F. 2d 1021 (C. A 5). One of the Board's latest decisionsapplying theCatheydoctrine is to be found inFerro Stamping and Manufacturing Co.,93 NLRB 1459.3 In any event I would find that the charge of January 5, 1950, was sufficient to supportthe complaint as to Short,since Olin received a copy of this charge within 6 months afterthe termination of Short's employment.4SeeJersey City WeldingitMachine Works, Inc.,92 NLRB 510, footnote 2 ; alsoJ. A.Bentley Lumber Company,83 NLRB 803, enfd. 180 F. 2d 727 (C. A 5). In the lattercase the court said,"That the charge,alleging illegal discharges in March and April of1946,and filed August 25, 1946,was dismissed without prejudice, August 15,1947 and wasreinstated by the Regional Director May 28,1948 when it was ascertained that the dis-missal resulted from an administrative error, the nature of which appears from therecord,does not require the complaint'sdismissal.Petitioner alleges that it was lulledinto a false sense of security,but fails to show legal prejudice resulting from the reinstate-ment of the charge." OLIN INDUSTRIES, INC.139Act that it is entitled as such, pursuant to the requirements of Section 10 (b),to receive a copy of a charge within 6 months after the commission of thealleged unfair labor practice.The General Counsel seeks a cease-and-desistorder against the Club as a party respondent requiring that as such it takecertain affirmative action designed to effectuate the policies of the Act.TheClub is a "person" as defined in Section 2 (1) of the Act. The proviso to Section10 (b) states, "That no complaint shall issue based upon any unfair labor practiceoccurring more than six months prior to the filing of the charge with the Boardand the service of a copy thereofupon the personagainst whom such chargeismade, ..." (emphasis supplied).Regardless therefore of any legal liabilityon the part of Olin for the actions of the Club, the Club, under the clear andplain wording of language just quoted, was entitled to timely service of a chargewhere it is named as a separate and distinct party respondent to the complaint. Iwill accordingly recommend that the complaint be dismissed as to the Club.'B. Relationship of the Club to OlinThe General Counsel contends that Olin and the Club are, within the meaningof the Act, joint employers of John McManus, whose discharge is an issueherein, based upon the theory that the Club is the agent, creature, or alter egoof Olin.The Respondents take issue with this contention.They assert thatthe Club, as a distinct corporate entity in no way under the control of Olin,is the sole employer of McManus, and that the legal relationship of the Clubto Olin is that of an, independent contractor.The purpose of the Club has been described above. In a booklet datedAugust 1947, entitled "HELPFUL INFORMATION FOR MEMBERS OF THEWINCHESTER FAMILY" distributed to all Olin employees, Olin describes theClub as follows :11-FOR YOUR PLEASURE(Employee Recreation Facilities)WINCHESTER EMPLOYEES CLUB:Every employee is a member of the club. The club is maintained andoperated for the benefit of all members, Male and Female.The administration of the affairs of the club is in the hands of a Boardof Governors (10 members) five elected each year for a period of twoyears.The Board of Governors employs a manager i who has generalsupervision of all club activities.The club endeavors to provide members with whatever service is possibleand practical and welcomes suggestions from its members. Present ac-tivities and services include a cafeteria with prices as near cost as possible,private dining room for women (Ladies' Lounge), a coffee making station(in the plant) to provide coffee and crullers for sale at rest periods. Icecream is sold in the plant at various locations at special times and vendingmachines for candy, gum and peanuts are located throughout the plant.CLUB STORE:Cigarettes, cigars, tobacco, candy and numerous other articles can bepurchased at reduced prices.Company made products may be purchasede SeeSeamprufe, Incorporated,82.NLRB 892, where the Board dismissed a complaintagainst arespondent union because the charge was directed against "Mavis Lane, Repre-sentative of the ILGWU."Cf.N. L. R. B.v.HopwoodRetinningCo, 98 F. 2d 97 (C A 2). 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDby employees for their personal use only. These products must not beresold under any conditions.Bowling alleys and billiard tables are for members'use at reduced prices.The athletic program consists of many leagues of intershop competitionin the following sports : Basketball,bowling, golf, hand-ball,horseshoes,softball and volley-ball.Facilities are available for members to play bad-minton, cards,checkers and table tennis.Classes for instruction in Archery,Physical Education and Rifle Shooting are conducted by competent teachers.OTHER SERVICES :Include a booth in the club to enable members to pay their electric, gasand telephone bills on Monday and Friday of each week.During the fall and winter seasons competent instructors conduct classesin sewing and Spanish.The Ladies'Lounge is available for showers,parties and other employeeactivities.Members in general are invited to use the clubhouse and its facilitiesfor banquets,testimonials,socials, dances, and other forms of employeerecreation.For additional information regarding the clubhouse and its activities,and for the purpose of arrangements for the use of the club on specialoccasions,you are requested to contact the Clubhouse Manager.The only writing indicative of the working arrangement between Olin andthe Club between 1922 and June 1950 when the parties for the first time executeda formal lease, is a letter found in the files of the Club dated October 11, 1922,as follows :To THE WINCHESTER CLUB, INC.The Winchester Club having been incorporated for the furtherance ofsocial relations among the employees of the Winchester Repeating ArmsCompany, in order to provide a working arrangement between the Companyand the Club,and for purpose of record, the following statement of mutualrelations is made. If this conforms to your understanding, please signifyacceptance of same by letter.The Company will give the use of its buildings known as L 1,L 2 and L 4,located on Henry Street,for the use of the Club in the interest of theClub members and the Winchester Repeating Arms Company,and willfurnish to the Club,without cost,such water,light,heat and fuel as isneeded for the operation of the Club activities in these buildings.Itwillmaintain these buildings and premises in suitable condition,but not suchequipment as is the property of the Club.The Company will carry adequate insurance on the buildings and contents,and will pay the premiums thereon.It is the understanding of the Winchester Repeating Arms Company thatthe Club desires to become, ultimately,self-supporting.In order to assistthe Club,prior to the period when it shall accomplish this purpose, theCompany will contribute not to exceed$6,000 annually to assist in meetingadministration and operating expenses,the contribution to be paid inquarterly installments and in amounts requested by the Club and ap-proved by the Company's representative,not to exceed$1,500 in any onequarter.0The books of the Club shall be open at all times to inspection by therepresentative of the Winchester Repeating Arms Company. OLIN INDUSTRIES, INC.-141The Factory Manager will represent the Company officially, and all mat-ters connected with this agreement or relating to the mutual interests of theWinchester Club and the Winchester Repeating Arms Company, shall betaken up with him by the Club.The Company will set aside definite accounting symbols and sub-divisionsfor use in its accounting in connection with Winchester Club matters, andany charges it may have against the Club will be billed to the same at theend of each month.The Winchester Club shall not sub-let any portion of the buildings men-tioned above, or of the facilities therein, without the written approval oftheWinchester Repeating Arms Company of all details of the agreementgoverning such subrental.Agreement already in existence between the Win-chester Repeating Arms Company and the Quinnipiac Rifle Club shall con-tinue until cancelled by either party concerned, and the income resultingfrom such agreement will be turned over to the Winchester Club for its use.Upon request and approval of the Company representative, the Companyand Company organizations shall have the right to use the buildings men-tioned above and the club facilities therein, at any time for official purposesor gatherings without cost other than the actual additional cost of operatingfor the time used.The terms of this agreement may be modified with the consent of bothparties thereto, and the agreement may be terminated at the option of eitherparty on 90 days' notice.The Winchester Repeating Arms Company re-serve-s the right to terminate the agreement relating to the use of the abovementioned buildings, without notice, at any time if it shall appear that thesebuildings are being used for purposes detrimental to the Company's interest,or in violation of the law.HENRYBREWER,Vice President.While none of the witnesses familiar with the operation of the Club was ableto state that in fact the 1922 letter actually formed the basis of the arrangementbetween Olin and the Club, it is clear from the evidence that the Club continuedto function until the lease of 1950 substantially in conformance with the provi-sions of the letter.The evidence indicates, however, that at least since 1937the books of the Club have not been open to inspection by Olin, and the Club,has been, on the whole, except for being charged no rent by Olin, self-supporting.The Club derives its revenue from the cafeteria, the sale of coffee, profits fromvarious vending machines placed throughout the plant, the 5 percent commis-sion it earns on the sale of Olin products in the club store, and fees for the useof its recreational facilities.In addition, the Club receives a yearly donationfrom an organization known as the Winchester Fund on the basis of 1 dollara year per employee.Olin established the Fund in 1928 "to eliminate the neces-sity of conducting drives each year for each charity." Payroll deductions ofabout four-tenths of 1 percent are made from the gross earnings of each em-ployee and turned over to the trustees of the Fund, composed of supervisory andnonsupervisory employees of Olin.Quite recently the Club contracted to remodelpart of the premises it occupied, at a cost of $38,500.Olin agreed to pay $18,000of the amount and the Fund $19,000.The Club employs about 17 _or 18 employees and has a full-time paid managernamed Albert Weirsman who worked for Olin for 17 years before taking up thepost of club manager. All club employees work on the premises of Olin and 'are subject to the same rules applicable to Olin employees.They are eligible 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDto participate in the group insurance plan made available to Olin employees andto receive first-aid treatment at the hospital facilities maintained by Olin onits premises.But they do not have the benefit of Olin's pension plan. Clubemployees are entitled to use the club facilities which are otherwise limited toOlin personnel.However, in other respects Olin and the Club operate as sep-arate legal entities, the Club maintaining its own set of books and bank accountand paying its own employees after making the necessary social security andtax deductions, besides carrying its own workmen's compensation insurance.Normally, the Club does its own hiring and firing of its employees.However,Olin reserves to itself the right to bar from its premises any employee of theClub as well as the employee of any independent contractor that may be on itspremises.Since all club employees work on the premises of Olin the exerciseof this right by Olin means, in practical terms, that the Club would be com-pelled to discharge any club employee barred by Olin from its premises.Thishappened in the case of club employee McManus, more fully discussed later.Passes are also issued to all Club as well as Olin employees for the purpose ofentrance to and exit from the plant.As indicated above, sometime in June 1950, at the request of Olin, the Clubexecuted its first formal lease, whereby for a period of 10 years and for theconsideration of 1 dollar, Olin leased certain of its buildings to the Club.Olincan terminate the lease on 30 days' written notice.Prior to the lease Olin pro-vided these buildings to the Club free of charge together with certain utilityservices.Olin maintains the exterior of the Club premises while the Club main-tains the interiorThe affairs of the Club are administered by a board of governors, all em-ployees of Olin, elected at an annual meeting.During recent years, the boardand the club officers have included both supervisory and nonsupervisory em-ployees.For example, Francis L. McOartin, president of the Club for the past8 years is also chief of plant protection for Olin, and from 1946 to June 1950the office of club secretary was occupied by Olin's personnel manager. Clubofficials other than the manager receive no salary, but the time spent duringOlin working time by hourly paid employees on club business is charged to theClub, whereas the nonhourly paid employees' time such as the supervisors isabsorbed by Olin.The General Counsel contends that, based on the above facts, not only is Olina joint employer with the Club of club employees, within the meaning of Sec-tion 2 (2) of the Act ° but that in reality the Club is a corporate fiction, and thatOlin is acting for itself through this separate organization.For an employer to maintain friendly relations with its employees, to makeits plant a more attractive place to work by providing recreational and otherfacilities and good food at a modest cost, is indeed a laudable objective.Butit is a management function essentially-one that Olin undoubtedly performeditself prior to the advent of the Club, and thereafter continued to perform throughthe instrumentality of the Club, existing as it does solely to serve Olin em-ployees.The relationship between the Respondents is not the intermittent,contractual kind normally entered into between an employer and an independentcontractorIt is a relationship which has existed for some 28 years and whichwill probably continue to exist so long as Olin believes it and its employees willbenefit thereby.Olin created and supported the Club and gave its employees a6 "The term'employer'includes any person acting as an agent of an employer, directlyor indirectly ..." OLIN INDUST LTES, INC.143-voice in these matters by giving the Club a good deal of autonomy-again anentirely legitimate and worthwhile purpose.But what Olin gave it could controlor take away-and this is the nub of the controversy as I see it, in determiningwhether the employees of the Club were also the employees of Olin.I am persuaded and find,based upon the particular facts here disclosed, thatOlin is a joint employer together with the Club of the latter's employees. Thisis based upon factors already described plus the power of Olin effectively tocontrol the hire and discharge of club employees,even though there is no evi-dence in the record that Olinexercisedthis power in regard to the hiring ofclub employees.The fact remains that Olin could exercise it by means of itspass system.Since the Club, as an instrumentality of Olin, has no functionother than to serve the employees of Olin and because all club employees workon Olin's premises, Olin could effectively prevent the employment of any indi-vidual that the Club wanted to hire simply by refusing to issue a plant pass tothe potential club employee.Similarly,Olin has the power effectively to causethe termination of employment by the Club of any of its employees by barringa club employeefrom its premises.There are other facets of the relationship between the Respondents that pointup the realities relevant to the purposes of the Act.Membership in the Clubis limited to employees of Olin.Therefore the officers and board of governorsof the Club hold their positions therein solely because of, and only as long asBy its right to discharge Olin employees, Olin hasthe power, if it wanted to exercise it, of effectively controlling the policies, em-ployment or otherwise, of the Club.The test is the right or powerto exercisecontrol. rather than control exercised in factIn still another way the tenureof club employees, besides being controlled by the same plant rules applicableto Olin employees, is subject to the will of Olin. The Club would have to dis-charge its employees whenever Olin decided by a 30-day notice to terminate itspresent arrangement with the Club.While the term "employer" as defined by the Actnicludesany person actingas an agent of an employer, directly or indirectly, it does not, in my opinion,preclude a finding that a person may be an employer, although notan agent,under circumstances such as here disclosed.Therefore regardless of technicalniceties involved in the use of the words "agent" or "independent contractor"the real issue as I see it is whether the Respondents are joint employers ofclub employees or whether the Club is the sole employer.Since I am satisfied,based upon a preponderance of the evidence taken as a whole, that the Re-spondents are joint employees of the club employees,I find it unnecessary toconsider the allegedcorporatefiction between them.'C. The discharge of McManusMcManus workedfor the Clubfrom December 1943 until his discharge onApril 5, 1949.When hiredby ClubManager Weirsman,McManus was notgiven a copy of the bookletthatOlin distributed to its new employees containinghelpful information and certain rules and regulations.AlthoughMcManusknew that he was subject to these rules no one ever told him what they were,Weirsman telling him only that he was to conduct himself in"a businesslikemanner."McManus was in charge of the coffee room where coffee and crullers werepreparedfor Olin employees.This room was located in the barrel shop, in a4See VLR. B v Condenser Corp.,128 F.2d 67(C. A. 3). 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding separate from the clubhouse.When hired, McManus was given a passmarked "Outside Contractor Tract A" with his photograph on the reverse side.The buildings occupied by the Club were designated by Olin as Tract L, but sincesome of McManus' duties took him to other buildings of Olin his Tract A passgave him such authority.McManus had a man working with him who actuallyprepared the coffee.McManus kept charge of all supplies and cash receipts andassessed the needs of the about 30 to 37 departments that send runners to thecoffee room sometime between 9: 30 to 10 each morning to pick up coffee andcrullers for their respective departments.The same procedure took placebetween 3 to 3: 30 in the afternoon for the several departments that worked the:bight shift.McManus occasionally would visit various departments to check onthe service and other problems that might arise.The AFL laid plans to organize Olin's employees in September 1948 and heldits first organizational meeting in October at the Labor Temple on Goffe Streetin New Haven!Weekly meetings were thereafter held at the Labor Temple.On January 20, 1949, McManus received from the AFL a reply to a letter he hadwritten "asking just what status the clubhouse would have in the cam-paign . . . ." The reply stated in part :I'm glad to say that you would come under the jurisdiction of this cam-paign, as you are definitely employed by the Winchester Arms Co.Am taking the liberty of enclosing some authorization cards in the hopeyou may get some of your fellow workers to sign same and return to us.For your protection do not have them signed on company time. Do itbefore or after your working hours, or lunch period.Beginning at about this time McManus became active in the AFL campaign byattending all the weekly meetings held at the Labor Temple and by occasionallyvisiting there during the week.Sometime during the morning of April 5, 1949, Thomas Boak, who was thenworks manager for Olin and at the time of this hearing was no longer in itsemploy, summoned Club Manager Weirsman and Francis McCartin, Clubpresident and Olin's plant protection chief, to his office.Boak informed themthat "McManus would not be allowed on the Winchester property . . . forbreaking company regulations."They were not informed of the regulationMcManus was supposed to have violated.McCartin asked Boak if they"couldn't continueMr.McManus' time until he had completed his day'swork, . . . and Mr. Boak said, 'Yes."'This was the first time that Olin had seen fit to bar a club employee from itspremises.There had been no previous complaint by Olin about McManus.Although McManus was a "very good workman" about whose work there hadbeen no complaints it was decided to discharge him, to quote Weirsman, "inview of the fact that he was not to be allowed on the Company premises, whichwas the entire club in the factory, why it left us no other . . . recourse becauseall our workerswork on the Winchester Repeating Arms property, see."McManus' termination notice reads, "Permission to enter The W. R. A. Co.property revoked."Later that afternoon McManus was informed of his dis-charge.He tried to ascertain from Weirsman and McCartin the reason there-$The United Electrical,Radio & Machine Workers of America had,over a period ofyears, previously made an unsuccessful effort to organize the employees of OlinSee theBoard's Decision and Order inOlin Industries,Inc.,86 NLRB 203. OLIN INDUSTRIES, INC.145for but other than learning that Olin had barred him from its premises McManuscould not get any specific informationAt about this time Boak happened to walk by and McManus asked Boak thereason for his discharge.Boak's and McManus' version of their conversationis,as to the crucial part of it, in sharp conflict.A careful analysis of theirtestimony, their demeanor while testifying, and the fact that McCartin, whooverheard most of the conversation, substantially supports McManus' version, hasledme to the very definite conclusion that I cannot credit Boak's account.Since Boak's credibility is involved in other issues to be discussed later, I shallobserve now, that in general I have not been able to credit Boak's testimonywhere it conflicts with that of other witnesses I believe to be more reliable.In reaching this conclusion I have given absolutely no weight to the credibilityfindings in the priorOlincase, mentioned above, although I have taken judicialnotice of that Decision and Order.In quoting as follows from McCartin's testimony about this incident, I amfinding that it occurred substantially as stated by him.McManus asked Boak,"How come I'm being let out?" Boak replied, "You know why . . . McManusasked, `Well, just what is it all about?'And Boak again reaffirmed his state-ment that, `You know what it's all about.' " Boak "then told McManus that hedidn't like the company he kept on Goffe Street." McManus said, "TheArmory is on Goffe Street." Boak replied, "I don't mean the Armory. Youknow whatImean." 10Boak testified, on direct examination, that on the morning of McManus' dis-charge, a foreman, whose name he did not recall, had told Boak "that his man,who went to the central coffee dispensing place to get coffee for that depart-ment, had reported" thatMcManushad solicited him to join the AFL. Oncross-examination, Boak testified that the foreman had told him, in effect,"That fellow over in the coffee room is passing out AFL cards and asking themen to sign them," and did not further identify the man in the coffee shop,except that the solicitation had taken place that morning at the usual time thatcoffee was distributed.According to Boak, he then went over to the coffee room,saw only McManus there, and assumed therefore that he had engaged in thesolicitation.It should be remembered that two men normally worked in thecoftee room.Boak then decided, without speaking to McManus and withoutfurther investigation, to bar McManus from the premises because of a violationof rule 19 of the company regulationsl1McManus, like the employees of anyoutside contractor working on Olin property, was subject to Olin's regulations.Although McManus had never been given a copy of these regulations he had beenwarned by AFL organizers not to solicit on company time and property.Hetestified that he had never done so. I credit his denial.uMcCartin testified that McManus "wanted to know what he had done. I told him atthat particular time I did not know what he had done " The evidence indicates thatwhile McManus possibly might have been informed that he had violated a rule it is clearthat neither McCartin nor Weirsman knew what rule had been violatedI find it unnec-essary to resolve what I consider to be relatively minor conflicts in testimony betweenMcManus, and McCartin and Weirsman.'" Boak admitted knowing that both the Labor Temple and the Armory were on GoffeStreetHe flatly denied making any reference to that street.Boak admitted saying thathe did not like the company McManus kept and gave an implausible explanation of whathe meant in denying any intent torefer to the AFL.31 "Engaging in propaganda or organizing activities during working hours or engagingin such activity on the company property during the working hours of other employees,-or interfering with or molesting employees during their working hours " 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe company regulations provide that "Violation of any rule of the Companyis regarded as grounds for disciplinary action ranging from reprimand to im-mediate discharge.Company policy will be applied equally in this respect."Boak testified that if an Olin employee was charged with a violation of anyregulation there would be a complete and thorough investigation and a hearingbefore disciplinary action was imposed, and that he was "very tolerant." In.the case of O1in employee George Short, discussed later, although Olin, claimedthere had been complaints about Short soliciting employees on company time,it dropped the matter after calling the rule against solicitation to Short's atten-tion.Boak explained, however, that he felt under no obligation to treat em-ployees of an outside contractor with the same considerations as Olin employees.I am convinced that Boak barred McManus from Olin's property because Mc-Manus was assisting in organizing Olin employees and not because he solicitedany of them on company time and property in violation of a company regulation.While I have found as a fact that McManus did not violate this rule, even if itbe assumed that Boak believed that he had, I am still persuaded that Boakwas not motivated by this belief but by his opposition to the AFL. Boak, intellingMcManus the reason for his action, said he did not like the companyMcManus kept on Goffe Street ; in other words, Boak was barring McManusfrom Olin premises because of McManus' association with the AFL.Since I have found Olin to be a joint employer with the Club of McManus, itis concluded that Olin discharged McManus within the meaning of Section 8 (a)(3) of the Act.Even if it be assumed however, that Olin is not an employerof McManus, I would still find that Olin independently violated Section 8 (a) (1)of the Act by interfering with, restraining, and coercing its own employees inthe exercise of the rights guaranteed them in Section 7 of the Act.Olin's em-ployees had the right if they so desired to join a union, and therefore enjoyedthe right to be organized by others.Olin could not interfere with the rights ofits own employees under the Act by preventing legitimate efforts on the part ofthe AFL to organize them. Opportunity and freedom to organize is guaranteedby the Act.McManus, even if a stranger to Olin, was helping the AFL to organ-ize Olin employees.By impeding and hampering the entirely legitimate activi-ties of McManus, Olin was thereby interfering with the right of its own employeesto full freedom of association in violation of Sections 7 and 8 (a) (1) of theAct.And whether the discharge of McManus or his being barred from Olinproperty be viewed as a violation of Section 8 (a) (1) or 8 (a) (3) of the Act,I would still find it necessary in order to effectuate the policies of the Act thatOlin take the affirmative action hereinafter recommended .1212 SeeRepublicAviation Corp. v. N L. R. B.,324 U. S. 793, where the Supreme Courtsaid that the Actdid not undertake the impossible task of specifyingin preciseand unmistakable langu-age each incident which would constitute an unfair labor practice.On the contrarythat Act left to the Board the work of applying the Act's general prohibitorylanguagein the light of the infinite combinations of events which might be charged as viola-tive of its terms.Thus a "rigid scheme of remedies" is avoided and administrativeflexibility within appropriate statutory limitations obtained to accomplish the domi-nant purpose of the legislation.Phelps Dodge Corp v. N L. R B,313 U. S. 177, 194.So far as we are here concerned that purpose is the right of employees to organize formutual aid without employer interference.Cf.N. L. R. B. v. May Department Stores,154 F. 2d 533 (C. A 8) ; cert denied 329U. S. 725, where the court,at p. 539, discussesthe case of a demonstratornamed King,who demonstrated and sold the goods of a certain manufacturer at the Maystore andwhoseremunerationwas paid bythe manufacturer.The courtaffirmed the Board's find-ing that the May storewas responsible for causingthe manufacturerto terminate King'sservices because she had joined a union. OLIN INDUSTRIES, INC.D. The terminationof Short's employment147George Short was employed by Olin continuously from March of 1922 untilAugust 13, 1949, when his employment ended under circumstances herein de-scribed.Short was employed in the transportation department as a truck driv-er's helper and for the 5-year period preceding his termination worked with thesame truck driver, Edmond Condon.In 1942 the United Electrical, Radio and Machine Workers of America beganto organize Olin's employees.Short became active in the campaign and in Sep-tember 1942 became president of a local of this union.He continued as presi-dent until July 1947 when the union withdrew its campaign and the localdissolved.When the AFL began to organize Olin employees in the fall of 1948,Short became a very active participant and attended all meetings of the AFLat the Labor Temple.Beginning late in 1932 there developed a rather unusual relationship betweenShort, the truck driver's helper, and Boak, the works manager of Olin. Shortreported for work shortly before 7 a. in. each day.Boak, who came to the plantat about the same time and parked his car in the garage where the transporta-tion department was located, would see Short practically every morning andconverse with him.From then until 1942 when Short became active in unionaffairs, the topic of discussion often turned to politics, Short being a staunchDemocrat and New Dealer and Boak just as strong a RepublicanThey "kidded"each other in a friendly vein about their political views, Short giving as good asbe received.Unionism was not discussed until Short became active in the campaign ofthe United Electrical Workers Union and was elected president of the local.The tenor of the conversations thereafter gradually became more serious andless friendly, with Boak constantly bringing up the subject of unionism and"riding" Short on the subject.For example, Boak would refer to Short's presi-dency of the local by addressing him as "Mr. Presi-dump." Or on an occasionwhile Short was loading brick, Boak remarked, "That's a hell of a job for abig official like you to be doing."Each would get sufficiently riled on occasionto lose his temper.But "I don't fly off the handle like Mr. Boak does," testifiedShort."He used to get so riled, he'd take that overnight bag and throw it upin the air and go over and stamp on it, and he'd start calling me a lot of names.I'd walk away."There is not too much dispute in the testimony of Short and Boak as to theirrelationship and conversations up until the time Short became active.in the AFL.As to what happened from then on and particularly as to the events of themorning of August 13, 1949, their testimony is in sharp conflict. I have alreadyindicated that I could not credit Boak's testimony in the face of what, aftercareful analysis, I considered to be more reliable testimony. Short's recitalof the events of August 13 is corroborated in substance by Condon, still presentlyemployed by Olin as a truck driver. It is my considered judgment that bothShort and Condon are more reliable witnesses than Boak. In view thereof itwould serve no useful purpose in reciting the following events to detail theconflicting testimony.It is based primarily upon the testimony of Short andCondon and is denied in its essential details by Boak.To give the flavor of the kind of remarks Boak was making to Short afterthe AFL campaign started I am compelled to refer to several made prior toAugust 13, 1949.One morning in November 1948, when the female AFL or-ganizer previously adverted to was passing out leaflets at the plant gate, Boak,holding up a leaflet in his hand, said to Short, "I see your girl friend out there 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the job, Georgie...How is she?Is she as good-a piece of- assatchel-?"Ihave inserted dashes for the word actually appearingin the transcript, and while I have no desire to offend the sensibilities of who-ever may happen to read this decision in reporting the kind of'obscenity used byBoak to Short on this and on later occasions which I will describe, nevertheless,since it is the theory of the General Counsel that Short was compelled to quithis job on August 13 because of the actions and statements of Boak, paraphras-ing Boak's language will not give an accurate picture and therefore my apologiesto the reader."Satchel--" referred to above was a term sometimes usedto describe a female organizer of the United Electrical Workers.On another occasion Boak again referred to the AFL organizer when he saidto Short, "I always knew that you were a tight- of a - [but] I didn'tthink you were so tight you'd let a lady pay for your fees " Just prior to thisincident, on an occasion when Short had coffee with the AFL organizer followinga unionmeeting, she had paid the check.Sometime late in 1948, Boak said to Short while the latter was loading atruck, "you wouldn't have to be wearing them overalls and jumper . . , if yougive up this foolish stuff you're doing with that organization."On April 22, 1949, Short was summoned to the personnel office where he wasinformed by Louis Izzo, a personnel supervisor, that complaints had been re-ceived that Short had been soliciting for the AFL on company time and property.Short denied the charge and asked that the informers be produced. Izzo saiditwas unnecessary, that he did not know whether Short had solicited or notbut called Short's attention to the rule forbidding that kind of solicitation.On August 12, 1950, the Board held an election for Olin employees. Shortserved as an AFL teller.The AFL lost the election.There were 1,392 votes for,and 2,897 votes against, the AFL.The next day Short reported for work.Hemet Condon on the street and they entered the plantpremisestogether.As theyentered the garage Boak stepped up to Short and said, "I didn't think you'd havenerve enough to come in here and face a group of good living people, youof a-."Short made no reply and continued to walk toward the timeclock in order to check in with Boak walking alongside of him.As they walkedBoak continued to taunt Short about the loss of the election the day before.Whatever the cause, maybe Short's continued silence, but Boak's anger mounteduntil he was in a fury and he completely lost control of his temper.He shoutedvile and obscene remarks at Short to such an extent, that after punching thetime clock," Short turned to Boak, pulled out his company pass and asked Boakif he wanted it.14Boak replied that he did not.1sThe time card records show that Condon clocked in at 6: 54 a.in.and Short at 6: 57a. in.14 Short testified that Boak was in such a "fury" that"I thought he wanted me toquit" and that is why he offered Boak his pass.Boak admitted that Short offered himhis pass but denies losing his temper or castigating Short with vile and obscene names.Boak testified that he told Short, "You have a lot of nerve coming in here this morningto go to work after the beating you and your friends took yesterday";that Short just"grunted" and Boak again said,"I'd think you'd be ashamed to come in here after gettingsuch a beating and go to work" ;that Short did not reply,whereupon Boak said, "Well,I'm awfully glad to know that there are a lot of people in this plant who have a lotof common sense and who know what the score is, and I think that three to one lickingyou fellows got yesterday indicates that the plant is satisfied with conditions as they are."According to Boak,Short then offered his pass and after refusing to accept it, Boak thenleft the garageBut according to Short's credited-testimony,corroborated by that ofCondon, which I am now about to relate above, Boak did not then leave the garage andthe final incident occurred that made Short quit. OLIN INDUSTRIES, INC.149Short then turned and walked the 35 to 40 feet where his truck was located.Boak continued to follow him still shouting imprecations."They got down to thetruck, and George started to get on the truck," testified Condon."Soak said, `No,you're not getting on that truck.' . . . `But you'll work you- of a -.You'llwork until the sweat and blood comes down your back,you-. "It was at this point that Short decided to quit his employment and startedtowards the door of the garage with Boak still following and cursing him.When they reached the door Boak told Short to go down to the hotel wherethe female organizer lived and made a lewd remark as to what Short could dowith her all day. Short has not returned to the plant since that day.It is the contention of the General Counsel that Short, because of his AFLactivities,was forced to quit his employment and that if he remained his condi-tions of employment would be made intolerable.Olin on the other hand con-tends that Short voluntarily quit and even if his version of the events of August13 be accepted that it does not add up to a constructive discharge. "The onlyreasonable interpretation of the incident,"says Olin,"is that Short,greatly upsetby the loss of the election,could not take the riding Boak was giving him, inaccordance with fheir usual practice,and quit."The evidence does not support the latter contention of Olin.While Short feltbadly because of the loss of the election,he "got over it that night."He testi-fied, "If I was ashamed or felt badly,Iwouldn't have gone into the plant" thenext morning.He denied,and I believe him, that he did not have a "chip on hisshoulder"because theAFL lost theelection."If I had a chip on my shoulder,I would have said something"to Boak, Short testified.If Boak had ceased abusing Short after Boak had declined Short's pass andthen Short had quit, a much more difficult problem would have been presented.But not only did Boak continue to abuse Short,he also refused to let him get onthe truck and threatened to make Short's future working conditions so intoler-able as to cause "the sweat and blood"to come down his back. Under thesecircumstances,I am persuaded and find that Boak forced Short's resignationregardless of whether it be considered as the result of a coldly planned stratagemor as an explosive fit of temper.In either event it was brought about primarilybecause Short openly and actively espoused the cause of unionism among Olin'semployees.Short demonstrated remarkable restraint under great provocation.Except for offering Boak his pass,Short did not answer Boak and continued towalk away from him and go about his assigned duties but Boak pursued him withtaunts about the loss of the election and a torrent of obscene invective.Whenit reached the point where Boak would not let him get on the truck and madethe-sweat and blood threat, Short had enough,he could not take it any more andquit.What else could a decent and self-respecting employee-one who had beenin the employ of the company for 22 years-do? An employer cannot avoid hisresponsibilities under theAct by creatinga situation so unbearable to an em-ployee because of his union activities,and so detrimental to harmonious andconstructive working conditions,that the employee is forced to relinquish hisposition rather than continue in such a situation.I find that by constructively discharging George Short, Olin violated Section8 (a) (3) and (1) of the Act. And whether Short's discharge be viewed as aviolation of Section S (a) (1) or 8 (a) (3) of the Act, I would find it necessaryin order to effectuate the policies of the Act to recommend that he be reinstatedwith back pay.986209-52-vol. 97-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Olin set forth in Section III, above, occurringin connection with the operations of Respondent Olin described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce, and the free flow of commerce.V. THE REMEDYHaving found that Respondent Olin has engaged in the unfair labor practicesset forth above, I will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.SinceMcManus does not desire reinstatement it will be recommended thatOlin make him whole for any loss of pay from April 5, 1949, the date of his dis-charge, to September 25, 1949, the date when he obtained his present employment16Itwill be further recommended that Olin remedy its discrimination againstShort by offering to him immediate and full reinstatement to his former or sub-stantially equivalent position 19 without prejudice to his seniority or other rightsand privileges.Itwill be recommended further that Olin make him whole forany loss of pay that he may have suffered by reason of Olin's discriminationagainst him. In accordance with the Board's policy,1' I shall recommend thatthe loss of pay for both McManus and Short be computed on the basis of eachseparate calendar quarter or portion thereof during the period from the respec-tive discriminations to the date of a proper offer of reinstatement in the case ofShort, and to September 25, 1949, in the case of McManus. The quarterlyperiods, hereinafter called "quarters," shall begin with the first day of January,April, July, and October.Loss of pay shall be determined by deducting from asum equal to that which each of the employees discriminated against wouldnormally have earned for each quarter, or portion thereof, less his net earnings,1°if any, in other employment during that period. Earnings in one particularquarter shall have no effect upon the back-pay liability for any other quarter.I shall also recommend that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the checking of the amount ofback pay due.19The violations of the Act which Olin committed are persuasively related toother unfair labor practices proscribed by the Act, and the danger of their com-16I would recommend the same remedy on the alternative theory found above that Olinviolated Section 8 (a) (1) even if Olin was not a joint employer of McManusTheSupreme Court has held that the term "employees"in Section 10 (c) of the Act, standingas it did "unqualified and undifferentiated,"Included members of the working class whetheror not they stood in the proximate relationship of employee with respect to any particularemployer.SeePhelps Dodge,footnote 12,supra.38 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former position wher-ever possible and if such position is no longer in existence then to a substantially equivalentposition."SeeThe Chase National Bank of the City of New York, an Juan, PuertoRICO, Branch,65 NLRB 827.17F.W. Woolworth Company,90 NLRB 289.38 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board incurred by an employee in connection with obtaining work and working else-where, which would not have been incurred but for this unlawful discrimination,and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 NLRB 440.Monies received for work performed upon Federal,State, county, muni-cipal,or other work-relief projects shall be considered earnings.Republic Steel Corpora-tion v. N. LR. B., 311 U. S 7.19F.W.Woolworth Company, supra. COCA-COLA BOTTLING COMPANY OF ASHEVILLE, N. C.151mission in the future is to be anticipated from Olin's conduct in the past 20Thepreventive purposes of the Act will be thwarted unless the order is coextensivewith the threat. In order, therefore, to make more effective the interdependentguarantees of Section 7, to preventva recurrence of unfair labor practices, andthereby minimize industrial strife which burdens and obstructs commerce, andthus effectuate the policies of the Act, it will be recommended that Olin ceaseand desist from infringing in any manner upon the rights guaranteed in Section7 of the Act.Upon the basis of the above findings of fact and upon the entire record ofthe case, I make the following :CONCLUSIONS of LAW 221.American Federation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.2.Respondent -Olin is a joint employer together with Respondent Club ofJohn McManus.3.By discriminating in regard to the hire and tenure of employment of JohnMcManus and George Short, Respondent Olin has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By such discrimination and by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent Club has not been timely served with a copy of a charge asrequired in Section 10 (b) of the Act.[Recommended Order omitted from publication in this volume.]20I would recommend this type of order regardless of the Board's prior finding that Olinhad violatedthe Act.21 Since I have recommended that the complaint against the Respondent Club be dis-missed, I find it unnecessary to pass upon the Club's proposed findings of fact and con-clusions of law.COCA-COLA BOTTLING COMPANY OF ASHEVILLE, N. C.andUNITEDFURNITUREWORKERS OF AMERICA,CIO.CaseNo.34-CA-252.November29,1951Decision and OrderOn July 13, 1951, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent97 NLRB No. 27.